NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            LUFTHANSA TECHNIK AG,
                Plaintiff-Appellant

                           v.

ASTRONICS ADVANCED ELECTRONIC SYSTEMS
                 CORP.,
            Defendant-Appellee

               KID-SYSTEME GMBH,
                     Defendant
               ______________________

                      2016-2535
                ______________________

   Appeal from the United States District Court for the
Western District of Washington in No. 2:14-cv-01821-
RSM, Judge Ricardo S. Martinez.
                ______________________

              Decided: October 19, 2017
               ______________________

    LAWRENCE D. ROSENBERG, Jones Day, Washington,
DC, argued for plaintiff-appellant. Also represented by
ISRAEL SASHA MAYERGOYZ, Chicago, IL.

   JONATHAN FREIMAN, Wiggin and Dana LLP, New
Haven, CT, argued for defendant-appellee. Also repre-
2             LUFTHANSA TECHNIK AG   v. ASTRONICS ADVANCED
                                                ELECTRONIC


sented by BENJAMIN M. DANIELS; JAMES BICKS, Stamford,
CT.
               ______________________

     Before PROST, Chief Judge, REYNA and HUGHES, Cir-
                      cuit Judges.
HUGHES, Circuit Judge.
    Lufthansa Technik AG appeals from the district
court’s grant of summary judgment of invalidity with
respect to all claims of U.S. Patent 6,016,016. Because we
conclude that the claim term “control means” is indefinite,
we affirm on that alternative ground.
                             I
    Lufthansa asserted the ’016 patent against Astronics
Advanced Electronic Systems Corp. and Kid-Systeme
Gmbh (collectively, AES) in the District Court for the
Western District of Washington. The ’016 patent relates
to a voltage supply apparatus for airplane seats. Power
outlets on airplane seats allow passengers to charge their
electronic devices, such as laptops or tablets, mid-flight.
Power outlets on airplanes, however, present certain
safety concerns. For instance, passengers, especially
small children, might insert foreign objects like needles or
paper clips into the outlet and cause an electric shock.
    The ’016 patent discloses a device that reduces the
risk of electric shocks by only supplying voltage when
passengers insert an electrical plug with two contact pins.
The device includes a circuit that detects when both pins
of an electrical plug are inserted within a short time of
one another. That way, the outlet supplies voltage when
a two-prong electrical plug is inserted, but not when a
passenger inserts an object such as a needle or paperclip
into one opening of the outlet.
    Claim 1, in relevant part, states:
LUFTHANSA TECHNIK AG   v. ASTRONICS ADVANCED               3
ELECTRONIC


    A voltage supply apparatus for providing a supply
    voltage for an electric device comprising . . . con-
    trol means responsive to plug presence detection
    by said plug detector means for rendering the
    voltage supplying means operative to supply the
    supply voltage to the socket only if the time be-
    tween the detection of a first contact pin and the
    subsequent detection of a second contact pin of the
    plug does not exceed a predetermined maximum
    time value.
’016 patent at col. 8, ll. 21–40 (emphasis added).
    AES filed a motion for summary judgment arguing
that both “control means” and “subsequent detection” are
indefinite. “Control means” is a means-plus-function
limitation, which the district court construed to have the
function of “rendering the voltage supplying means opera-
tive to supply voltage to the socket,” and its associated
structure as “logic elements to receive and transmit
internal and external signals and configured to activate
switches based upon those signals.” J.A. 14–15. The
court held that “control means” was not indefinite because
“disclosure of circuitry is not required for a person skilled
in the art to understand this term.” J.A. 14.
    The district court also construed “subsequent detec-
tion” to exclude simultaneous detection. Relying on the
prosecution history, the court found that Lufthansa made
a “clear and unmistakable disavowal” of simultaneous
detection to avoid a prior art that disclosed a device to
detect the presence of an electrical plug in a power outlet.
And because the ’016 patent does not adequately define
“simultaneous detection” or “subsequent detection,” the
court concluded that “the claim is left trying to cover an
ambiguous range of time.” J.A. 18–19. Accordingly, the
district court held that “subsequent detection” was indefi-
nite, and granted AES’s motion for summary judgment of
invalidity.
4             LUFTHANSA TECHNIK AG   v. ASTRONICS ADVANCED
                                                ELECTRONIC


    We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                             II
    We begin with the district court’s construction of “con-
trol means.” The district court’s ultimate claim construc-
tion is a legal question that we review de novo, and any
subsidiary factual determinations are reviewed for clear
error. Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct.
831, 836 (2015). We construe patent terms according to
their plain and ordinary meaning as understood by a
person of ordinary skill in the art. Phillips v. AWH Corp.,
415 F.3d 1303, 1313 (Fed. Cir. 2005). We also review the
district court's indefiniteness determination de novo.
Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370
(Fed. Cir. 2014).
    Under 35 U.S.C. § 112 paragraph 6, 1 “[a]n element in
a claim for a combination may be expressed as a means or
step for performing a specified function without the
recital of structure, material, or acts in support thereof.”
Such means-plus-function limitations, however, only
cover the “corresponding structure, material, or acts
described in the specification and equivalents thereof.”
Id. Accordingly, “the applicant must indicate in the
specification what structure constitutes the means.”
Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 948
(Fed. Cir. 2007). “Failure to specify the corresponding
structure in the specification amounts to impermissible
pure functional claiming.” Ergo Licensing, LLC v. Care-
Fusion 303, Inc., 673 F.3d 1361, 1363 (Fed. Cir. 2012).
    In some circumstances, the specification can provide
adequate structure to support a means-plus-function
limitation by calling out standard electronic components,


    1   The patents are governed by the pre-Leahy-Smith
America Invents Act version of § 112. Paragraph 6 is now
codified at § 112(f).
LUFTHANSA TECHNIK AG   v. ASTRONICS ADVANCED              5
ELECTRONIC


even without detailing the component’s internal circuitry
or operation. S3 Inc. v. NVIDIA Corp., 259 F.3d 1364,
1370 (Fed. Cir. 2001). In S3, the claims recited a “means
. . . for selectively receiving.” Id. The specification dis-
closed a “selector” as the corresponding structure without
providing any information about the selector’s circuitry or
operation. Id. The patentee, however, “presented evi-
dence that a selector is a standard electronic component
whose structure is well known in this art, and that such
standard components are usually represented in the
manner shown.” Id. Accordingly, we found that the
selector provided adequate structure for the “means for
selectively receiving.” Id. at 1371.
    By contrast, reciting a generic term for an electronic
component is insufficient if an ordinary artisan would not
associate the claimed component with a specific, well-
known structure. Ergo Licensing, 673 F.3d at 1365. In
Ergo Licensing, the patent claimed a “programmable
control means having data fields describing metering
properties of individual fluid flows.” Id. at 1363. The
patent disclosed a “control device” as the corresponding
structure, without any additional details about its design
or circuitry. Id. Importantly, the control device in Ergo
Licensing could have been one of “at least three different
types of control devices commonly available and used at
the time to control adjusting means.” Id. at 1364. We
held that “[t]he recitation of ‘control device’ provides no
more structure than the term ‘control means’ itself, rather
it merely replaces the word ‘means’ with the generic term
‘device.’” Id. at 1363–64. Thus, an ordinary artisan
would not associate the “control device” with a specific
electronic component. Id.
    Here, every claim of the ’016 patent requires a “con-
trol means” that is responsive to plug detection and
renders the voltage supply means operative when two
contact pins are detected within a predetermined time
6              LUFTHANSA TECHNIK AG   v. ASTRONICS ADVANCED
                                                ELECTRONIC


value. Figure 3 of the ’016 patent depicts a circuit with
control and supervision unit 60.




The specification describes the function of the control and
supervision unit 60 as follows:
    The control and supervision unit 60 further com-
    prises a voltage switch by means of which the
    supply voltage of 110 V, 60 Hz can be applied to
    the internal supply lines 20. The supply lines 20
    connect the control and supervision unit 60 to the
    line supervision detector 64 connected to the short
    circuit detector 62 via two extension supply volt-
    age lines 20. The output side of the short circuit
    detector 62 is connected to the contact elements
    42, 43 of the socket 22 via two supply voltage lines
    20 and via the subsequent supply lines 20.
’016 patent at col. 5, ll. 5–14.
    The district court found that the corresponding struc-
ture for the “control means” is “logic elements to receive
and transmit internal and external signals and configured
to activate switches based upon those signals.” J.A.14–15.
The problem, however, is that neither the text nor the
LUFTHANSA TECHNIK AG   v. ASTRONICS ADVANCED              7
ELECTRONIC


figures disclose any components to perform logic func-
tions. Indeed, the ’016 patent specification never uses the
term “logic elements.” Although the ’016 patent provides
a black-box “control and supervision unit 60,” that unit
also performs other functions such as turning off the
current supply based on “the difference of the current
flowing in the two current supply lines.” ’016 patent at
col. 5, ll. 25–33. Thus, the ’016 patent does not call out a
specific, well-known component to perform the claimed
function. Instead, the “control means” refers to a nebu-
lous set of logic functions within a black box that also
performs other functions. Like in Ergo Licensing, the
specification “provides no more structure than the term
‘control means’ itself.” Ergo Licensing, 673 F.3d at 1363–
64.
    On appeal, Lufthansa identifies a different structure
for the control means. Rather than relying on “logic
elements,” Lufthansa asserts the corresponding structure
for “control means” is a voltage switch. This newly pro-
posed construction is inconsistent with the claim language
and specification, and contradicts Lufthansa’s own posi-
tion before the district court. 2 Claim 1 recites a control
means that supplies voltage to the socket only if both
contact pins are detected within a predetermined time.
The voltage switch, however, does not determine whether
the contact pins are detected within a predetermined
time. Instead, the switch merely responds to signals from
the control and supervision unit. Lufthansa’s own expert
testified that the control means “makes decisions based
upon the internal and external signals transmitted to it,”



   2     Lufthansa’s shifting approach to claim construc-
tion underscores how, without a specific corresponding
structure, the “control means” limitation becomes what-
ever structure the patentee conveniently identifies during
litigation.
8             LUFTHANSA TECHNIK AG   v. ASTRONICS ADVANCED
                                                 ELECTRONIC


and that “a skilled artisan would understand that the
control means are logic elements . . . configured to activate
switches.” J.A. 1001–02 (emphasis added). In short, the
control means decides whether to activate the voltage
switch—it is not the switch itself.
    Finally, Lufthansa argues that a person of ordinary
skill in the art could implement the control means using
known devices such as “microprocessors, program logic
arrays, analog circuitry, [or] digital circuitry.” Reply Br.
at 30. But the standard for means-plus-function claims is
not whether an ordinary artisan could design a device to
perform the claimed function. “That ordinarily skilled
artisans could carry out the recited function in a variety
of ways is precisely why claims written in ‘means-plus-
function’ form must disclose the particular structure that
is used to perform the recited function.” Blackboard, Inc.
v. Desire2Learn, Inc., 574 F.3d 1371, 1385 (Fed. Cir.
2009). It may be that a variety of devices can act as the
“control means,” but the specification does not explain
which devices are claimed and which are not. Thus, an
ordinary artisan could not ascertain the scope of the claim
with reasonable certainty.
    Because we find that “control means” lacks sufficient
corresponding structure in the specification, we hold that
claims 1–10 are invalid as indefinite. We do not reach the
proper construction for “subsequent detection.” Instead,
we affirm the court’s judgment of invalidity on alternate
grounds.
                       AFFIRMED